IN THE SUPREME COURT OF TEXAS

                                 No. 10-0294

                            IN RE  MICHAEL WOLFE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's request for temporary emergency stay, filed April  28,
2010, is granted.  The trial court order dated March 26, 2010, in Cause  No.
2010-07021, styled Harris County Department of  Educuation,  Angie  Chesnut,
Roy Morales, Jim Henley, and Debra Kerner v. Michael  Wolfe,  in  the  281st
District Court of Harris County, Texas, and  the  deposition  scheduled  for
April 30, 2010 are stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  May  14,
2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 29, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk